DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to the claims filed 01/28/2021 has been entered. Claim(s) 1, 7-9 and 15-17 is/are currently amended. Claim(s) 1-20 is/are pending.

Rejections Withdrawn
Rejections under 35 U.S.C. 112 not reproduced below has/have been withdrawn in view of the amendments to the claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 17-20 is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 17 and claims dependent thereon, the limitation "a stored scale factor that is a ratio between a change in the plurality of features to the change in the bio-state" is indefinite. It is unclear if the scale factor somehow relates to each of the plurality of features and the change in the bio-state or the combined plurality of features and the change in the bio-state.
Additionally, it is unclear if the "plurality of features" comprises different features (e.g., a first feature highly correlated with a cardiac output and a second feature highly correlated with a total peripheral resistance), or encompasses the same features determined a function of time (e.g., an amplitude feature determined over a plurality of cycles). For the purpose of this Office action, as the only exemplary features are correlated with different parameters, the above-noted limitation will be further discussed with the understanding the plurality of features comprises at least two different features. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 17-20 is/are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 17 and claims dependent thereon, the full scope of the claim lacks sufficient support in the application as filed. Applicant fails to provide a sufficient algorithm for calibrating a stored scale factor that is a ratio between a change in a combined plurality of features extracted from any bio-signal (e.g., an electrocardiogram signal, an electromyogram signal, or a ballistocardiogram) to a change in a correlated bio-state. The only "bio-state" Applicant discusses with any specificity is blood pressure, and the only combination of bio-signal features Applicant describes with any specificity with respect to this bio-state are first and second PPG signal features indicative of cardiac output and total peripheral resistance, respectively. While there is a generic statement that the bio-state may include "various vital signs," there is no algorithm or guidance provided for calibrating a scale factor that is a ratio between a change in a combined plurality of features extracted from an ECG, EMG, or BCG or other bio-signal and any specific "bio-state." Rather, Applicant fails to disclose the bio-state of blood pressure is correlated with a combination of features extracted from an ECG, EMG, BCG, or any other bio-signal, and/or fails to disclose or suggest any other bio-states that are related to a combined plurality of features extracted from other bio-signals (ECG, EMG, BCG, etc.) via a ratio. Accordingly, while the application as filed reasonably supports, in combination with the remaining recited steps/elements, extracting the above-noted plurality of features from a PPG signal (or other comparable peripheral pulse signals) and calibrating a ratio between a change in a combined plurality of features extracted from said PPG to a change in the blood pressure, the broader language of the claim does not appear sufficiently supported. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 8-10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0263570 A1 (previously cited, Chen) in view of US 2018/0353088 A1 (Nakazawa). 
Regarding claims 1 and 9, Chen teaches/suggests a bio-signal feature scaling apparatus and method comprising: 
etc.) for: 
extracting a feature from a bio-signal of an object correlated to a bio-state of the object (e.g., blood pressure) (Fig. 1, step 101; obtaining first biometric feature information of a measured target; ¶ [0142] pulse wave transmission time; ¶ [0143] pulse wave parameters; etc.); estimating a cause of change in bio-state of the object (Fig. 1, step 102, obtaining a first status of the measured target); calibrating a scale factor based on the estimated cause of change in the bio-state (Fig. 1, step 103, determining a blood pressure calculation policy of the measured target according to the first status of the measured target; ¶¶ [0140]-[0147] determining a blood pressure calculation policy comprises adjusting a blood pressure calculation model by selecting different coefficients based on the obtained status; ¶ [0159] where a blood pressure policy is automatically invoked based on a user status); and scaling the extracted feature by applying the calibrated scale factor to the extracted feature (Fig. 1, step 104, determining a blood pressure value of the measured target according to the blood pressure calculation policy and the first biometric feature information of the measured target).
Chen as modified does not expressly teach the scale factor is a ratio between a change in the feature to the change in the bio-state. 
Nakazawa teaches/suggests a bio-signal feature scaling apparatus and method comprising: a processor (processing unit 30) configured to execute instructions for: extracting a feature from a bio-signal of an object, where bio-signal being correlated to a bio-state of the object (¶ [0063] ratio between the lowest point and the highest point of relative blood pressure waveform, such as a volume pulse wave acquired by an NIRS device, as described in ¶ [0028]); and scaling the extracted feature by applying a calibrated scale factor to the extracted feature, wherein the scale Tmin:PTmax). The examiner notes that, though Nakazawa does not expressly refer to the addition and/or multiplication coefficient as a "ratio," said coefficient(s) represents a quantitative relation between the relative blood pressure waveform ratio and the absolute blood pressure waveform ratio, such that the coefficient reasonably meets the definition of a ratio. Accordingly, Nakazawa discloses an alternative/additional blood pressure calculation equation or model that relates a bio-signal feature and a bio-state value. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus/method of Chen with the scale factor being a ratio between a change in the feature to the change in the bio-state as taught and/or suggested by Nakazawa as a simple substitution of one known blood pressure model that can be calibrated for different patient statuses for another to yield no more than predictable results. See MPEP 2143(I)(B).
Regarding claims 2 and 10, Chen as modified teaches/suggests the bio-signal comprises at least one from among an electrocardiogram signal, a photoplethysmogram signal, an electromyogram signal, and a ballistocardiogram signal (¶¶ [0113]-[0115] pulse wave signal collected by using an optical or photoelectric sensor and/or an electrocardiogram signal of the measured target). 
Regarding claims 8 and 16, Chen as modified teaches/suggests the processor is further configured for calibrating the scale factor based on a model that defines a relationship between a cause of change in a bio-state and calibration of a scale factor (¶¶ [0140]-[0147] where different coefficient values are selected for different first statuses). 

Claim(s) 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Nakazawa as applied to claim(s) 1 and 9 above, and further in view of US 2013/0130215 A1 (previously cited, Bock) and US 2014/0187941 A1 (previously cited, Shusterman). 
Regarding claims 3 and 11, Chen as modified teaches/suggests the limitations of claims 1 and 9, as discussed above, but does not teach the cause of change in the bio-state comprises at least one from among breath-holding, anaerobic exercise, aerobic exercise, and stress.
Bock teaches/suggests estimating a cause of change in a bio-state of the object, wherein the cause of change in the bio-state comprises aerobic exercise (¶ [0075] monitoring a patient's heart rate to detect aerobic activity once the heart rate exceeds a threshold level). 
Shusterman teaches/suggests the relationship, or scale factor, between a bio-signal feature (e.g., PWV) and a bio-state (e.g., diastolic blood pressure) may change with different states of vascular activity, where a relaxed vascular activity state is elicited by aerobic exercise and a contracted state of vascular activity is elicited by an isometric muscle contraction during breath-holding (e.g., a Valsalva maneuver) (¶ [0088]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the apparatus/method of Chen with the processor being further configured for estimating aerobic exercise as taught/suggested by Bock in order to enable selection of appropriate model coefficients that account for change in relationship during relaxed . 

Claim(s) 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Nakazawa as applied to claim(s) 1 and 9 above, and further in view of US 2017/0340920 A1 (previously cited, Posio).
Regarding claims 4 and 12, Chen as modified teaches/suggests the limitations of claims 1 and 9, as discussed above, but does not teach the processor is further configured for measuring a breathing pattern comprising a respiration rate of the object and estimate the cause of change in the bio-state based on the measured breathing pattern. Chen does disclose the cause of change in the bio-state may comprise a change in activity status (¶ [0035]). 
Posio teaches/suggests measuring a breathing pattern comprising a respiration rate of the object and estimating the cause of change in the bio-state based on the measured breathing pattern (¶ [0079] wherein respiratory rate may be used to determine user's physical activity or inactivity).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the apparatus/method of Chen with the processor being configured for measuring a breathing pattern comprising a respiration rate of the object and estimating the cause of change in the bio-state based on the measured breathing pattern as taught and/or suggested by Posio in order to provide an additional indication of activity status (e.g..
Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Nakazawa and Posio as applied to claim(s) 4 and 12 above, and further in view of US 2005/0027205 A1 (previously cited, Tarassenko). 
Regarding claims 5 and 13, Chen as modified teaches/suggests the limitations of claims 4 and 12, as discussed above, but does not teach the processor is further configured for measuring the breathing pattern of the object using a respiration sensor attached to the object. Rather, Posio appears to suggest respiration rate may be measuring using cardiac activity circuitry (¶ [0070]). 
Tarassenko teaches/suggests measuring a breathing pattern/respiration rate (throughout document), disclosing respiration rate measurements made by a respiration sensor attached to the object, such as via impedance pneumography, as a suitable alternative to cardiac signal-derived measurements (¶ [0009]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the apparatus/method of Chen with the processor being configured for measuring the breathing pattern of the object using a respiration sensor attached to the object as taught/suggested by Tarassenko as a simple substitution of one known means/method for determining respiration rate for another to yield no more than predictable results. See MPEP 2143(I)(B).




Claim(s) 6, 7, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Nakazawa and Posio as applied to claim(s) 4 and 12 above, and further in view of US 6,361,501 B1 (previously cited, Amano). 
Regarding claims 6, 7, 14 and 15, Chen as modified teaches/suggests the limitations of claims 4 and 12, as discussed above, but does not expressly teach the processor is further configured for measuring the breathing pattern of the object by analyzing the bio-signal. 
However, Posio appears to suggest respiration rate may be measured using cardiac activity circuitry (¶ [0070]). Additionally, Amano teaches/suggests measuring a breathing pattern rate of an object by analyzing a bio-signal (pulse wave), wherein measuring the breathing pattern comprises analyzing a low frequency fluctuation component, i.e., an amplitude component, of the bio-signal (col. 84, line 53 - col. 85, line 4, wherein respiratory component extractor 313 performs frequency analysis by carrying out FFT on pulse waveform to detect respiratory frequency below frequency Fm1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the apparatus/method of Chen with the processor being configured for measuring the breathing pattern/respiration rate by analyzing a low frequency fluctuation component of the bio-signal as taught/suggested by Amano as a simple substitution of one known means/method for determining respiration rate for another to yield no more than predictable results. See MPEP 2143(I)(B).


Response to Arguments
To the extent Applicant's arguments apply to the rejections of record above, said arguments have been fully considered but they are not persuasive. 
Applicant submits, "Even assuming arguendo that obtaining a first biometric feature information is interpreted as 'extract[ing] a feature,' Chen is silent with regard to a change in the status of the measured target, much less a cause of change in the status of the measured target" (Remarks, pg. 10). 
The examiner respectfully disagrees. Chen appears to disclose (e.g., ¶ [0159]) monitoring for changes in the user's status to determine if calibration is needed for said status and/or to determine which blood pressure policy to automatically retrieve from storage for calculating blood pressure values while the user is in said status. Applicant appears to disclose estimating a cause of change in a bio-state of the user may comprise estimating the user's activity status (see, e.g., claim 3). The determination of user status by Chen is comparable to this disclosed estimation. Specifically, Chen determines if the user's status has changed (e.g., a different first status), and automatically selects or calibrates a scaling factor (e.g., coefficient(s)) in accordance with the identified first status (e.g., ¶ [0144]). 
Applicant further submits, "Chen in step 104 describes determining a blood pressure of the measured target, but is silent with regard to scaling the obtained first biometric feature based [on] a scale factor" (Remarks, pg. 11). 
The examiner respectfully disagrees. Chen applies a coefficient to a detected parameter (e.g., ¶¶ [0142]-[0143] PTT, a pulse wave parameter, etc.) to scale or convert the value to a bio-state or blood pressure value. 

Applicant's remaining argument(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument(s).

Allowable Subject Matter
With respect to claim 17, the examiner notes the prior art of record does not appear to teach/suggest a bio-signal feature scaling apparatus comprising: a processor configured to execute instructions to: extract a first feature correlated with cardiac output from a PPG signal acquired from a subject; extract a second feature correlated with total peripheral resistance from the PPG signal; estimate a cause of a change in a blood pressure of the subject; calibrate weights to be applied to the first and second features, respectively, based on the estimated cause of change in the blood pressure; combine the first and second features by applying the calibrated weights to the respective features; calibrate a stored scale factor that is a ratio between a change in the combined features to the change in the blood pressure based on the estimated cause of change in the blood pressure; and scale the combined features by applying the calibrated scale factor to the combined features, as is consistent with what is sufficiently disclosed by Applicant. Amendments to this effect would be allowable over the prior art of record, as well as overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571)270-3957. The examiner can normally be reached on Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tse Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Meredith Weare/Primary Examiner, Art Unit 3791